                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                        *
                                                 *
            v.                                   * CASE NO. 18-3193-TJS
                                                 *
 TIMOTHY LAWRENCE DAY,                           *
                                                 *
            Defendant                            *
                                                 *
                                              *******

       SECOND CONSENT MOTION TO CONTINUE PRELIMINARY HEARING
                   AND WAIVE FILING OF INDICTMENT

       The United States of America, by and through the undersigned attorney, hereby requests an

order continuing the Preliminary Hearing and the deadline for filing an indictment in this matter until

May 19, 2019. In support of this motion, the Government states as follows:

       1.        On November 19, 2018, Defendant was charged by Criminal Complaint with receipt

of child pornography, in violation of 18 U.S.C. § 2252A(a)(2), and possession of child pornography,

in violation of 18 U.S.C. § 2252A(a)(5)(B).

       2.        On November 19, 2018, an Initial Appearance was held before the Honorable

Magistrate Judge Timothy Sullivan. (ECF No. 1.) The Defendant was temporarily detained pending

a detention hearing. (ECF No. 8.) A preliminary hearing was not scheduled.

       3.        On November 20, 2018, counsel for the Defendant entered his appearance and the

Defendant consented to detention. (ECF Nos. 11 and 12.)

       4.        On December 5, 2018, the government filed a consent motion to continue the

preliminary hearing and the deadline for filing an indictment until February 19, 2019. (ECF No. 15.)

The Court subsequently granted this motion. (ECF No. 16.)

       5.        For the reasons set forth below, the parties now seek to continue the preliminary
hearing and the deadline for filing an indictment until May 19, 2019.

         6.    Pursuant to Fed. R. Crim. P. 5.1(c), a preliminary hearing must be held no later than

14 days after the initial appearance if the Defendant is not in custody. At the time of his detention

hearing, the defendant waived his right to a preliminary hearing.

         7.    Pursuant to the Speedy Trial Act, the Government must file an indictment or

information resulting from the charge against Defendant within thirty days of his arrest. See 18

U.S.C. § 3161(b).

         8.    Federal Rule of Criminal Procedure 5.1(d) provides, “With the defendant’s consent

and upon a showing of good cause—taking into account the public interest in the prompt disposition

of criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more times.

. . .”

         9.    The Government and counsel for the Defendant have discussed the Speedy Trial

deadlines. The Defendant, through counsel, agrees that the time within which a preliminary hearing

must be held or an indictment filed may be extended to and including May 19, 2019.

         10.   The Government submits that there is good cause to extend the time in which it must

file an indictment or the Court must hold a preliminary hearing. The Government has provided

voluminous discovery to the defendant in this case. In addition, the Government is still completing

the forensic review of the electronic devices seized during the execution of search warrants on

November 7, 2018 and November 19, 2018. The requested extension would allow the Defendant

an opportunity to discuss the results of that review with counsel and will provide the parties the

opportunity to discuss the possible resolution of this case in advance of further proceedings, which

would serve the public interest in prompt disposition of criminal cases. See Fed. R. Crim. P. 5.1(d);

18 U.S.C. § 3161(h)(7).

                                                -2-
       11.     A proposed order is submitted herewith.

       Based on the foregoing, the Government respectfully requests that the Court grant this

Motion and continue the Preliminary Hearing in this matter and the deadline for filing an indictment

until May 19, 2019.



                                              Respectfully submitted,

                                              Robert K. Hur
                                              United States Attorney


                                        By:      /s/ Erin B. Pulice
                                              Erin B. Pulice
                                              Assistant United States Attorney




                                                -3-
